DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 20050023455 A1) in view of Valaskovic (US 20070164562 A1).
Regarding claim 7, Bailey teaches an ESI sprayer (fig. 1; electrospray, [0014-0015]) comprising:
An inlet side pipe (tube 35) and an ESI capillary (tube 25, [0031]) each made of an insulator; and
A pipe connecting jig (connecting union 22, fig. 7e),
Wherein a through-hole having an inner diameter corresponding to an outer diameter of the first pipe at one end (tapered internal portion 701) and an inner diameter corresponding to an outer diameter of the second pipe at another end (tapered internal portion 730) is formed in an axial direction of a conductive cylindrical body, wherein a gap forming protrusion (interior portion 715, fig. 7e) protruding inward from a circumferential wall of the through-hole is provided in the cylindrical body.

Valaskovic teaches a capillary union having a bore that plastically deforms to form a seal with an inserted tube (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bailey to have the ends of the union plastically deform, in order to form a tight seal with the capillary as taught by Valaskovic in a known manner with no unexpected result.
	Regarding claim 8, Bailey teaches that the gap forming protrusion is formed in a ring shape (union is circular, fig. 7C).
	Regarding claim 9, Bailey teaches that the pipe connecting jig has a tapered shape towards both ends (inward taper of sections 701 and 730, fig. 7E).
	Regarding claim 10, Bailey teaches a pipe-diameter adjusting jig (1120, fig. 11e) attached to a pipe (1130) having a diameter smaller than the inner diameter of the through-hole (in union 1150).
	Regarding claim 11, Bailey teaches a voltage applying unit (applied voltage, [0013]) configured to apply a voltage to the pipe connecting jig.
	Regarding claim 12, Bailey teaches that least one of the inlet-side pipe and the ESI capillary is made of fused silica ([0013]).
	Regarding claim 13, Bailey teaches a method for connecting an inlet-side pipe (35) and an ESI capillary (25) of an ESI sprayer by a pipe connecting jig (22, fig. 7e), wherein a through-hole having an inner diameter corresponding to an outer diameter of the inlet-side pipe at one end, and an inner diameter corresponding to an outer diameter of the ESI capillary at another end, is formed in an axial direction of a conductive 
	Inserting the inlet-side pipe from the one end so that a leading end of the inlet-side pipe abuts the gap forming protrusion;
	Inserting the ESI capillary from the other end so that a leading end of the ESI capillary abuts the gap forming protrusion (fig. 1; implicitly the pipes are inserted into the jig by some method).
Bailey does not state that both ends are plastically deformed.
Valaskovic teaches a capillary union having a bore that plastically deforms to form a seal with an inserted tube (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bailey to have the ends of the union plastically deform, in order to form a tight seal with the capillary as taught by Valaskovic in a known manner with no unexpected result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881